Citation Nr: 1734601	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-33 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to initial increased ratings for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to December 4, 2013, and 70 percent disabling since December 4, 2013.


REPRESENTATION

Veteran represented by:	Francis P. Kehoe, Esquire


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Thereafter, the Veteran's file was transferred to the RO in New York, New York.

In December 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the electronic claims file.  

In January 2015, the Board reopened and remanded the claim of entitlement to service connection for bilateral hearing loss.  The Board also remanded the claim for an initial increased rating in excess of 30 percent for PTSD.

In an October 2016 rating decision, the RO assigned a 70 percent disability rating for PTSD effective December 4, 2013.  Although an increased rating was granted, the issue remains in appellate status , as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for tinnitus has been raised by the record in a March 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to initial increased ratings for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence is in equipoise as to whether bilateral hearing loss is related to in-service noise exposure.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim on appeal for entitlement to service connection for bilateral hearing loss is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The June 2010 VA examination report shows puretone threshold of 40 decibels or greater at all relevant frequencies in both ears.  Thus, there is a current diagnosis of bilateral hearing loss disability for VA purposes. 

Therefore, the question is whether his current bilateral hearing loss is related to active military service or events therein.  See 38 C.F.R. § 3.303.

With respect to an in-service injury or disease, the Veteran claims in-service noise exposure from being rifles, howitzers, and bombs during combat operations.  His service personnel records show that he was an ammo carrier and that he participated in numerous combat operations.  The Board finds that the Veteran had in-service noise exposure.

There is conflicting medical evidence on whether the bilateral hearing loss is related to the in-service noise exposure.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

In November 2010, a VA examiner opined that the Veteran's current bilateral hearing loss disability is less likely as not caused by or a result of his service-related noise exposure/acoustic trauma.  She reasoned that the Veteran did not note the onset of bilateral hearing loss until "about 15 years ago," which she noted is approximately 28 years post discharge, and that audiometric testing during separation examination indicated normal hearing bilaterally with no evidence of significant threshold shifts during service.  She stated that it is possible that the Veteran's post discharge occupational noise exposure caused this condition.  

On review, there is no indication that the examiner converted audiometric findings obtained during the December 1964 pre-induction examination from ASA to ISO (ANSI) units.  Comparison of converted audiometric findings during pre-induction examination in December 1964 with audiometric findings obtained during separation examination in November 1967 is indeed reflective of a +20 decibel threshold shift in the Veteran's right ear at 3000 Hertz and a +15 decibel threshold shift in his left ear at 3000 Hertz.  Moreover, the puretone threshold at 3000 Hertz in the right ear was 25 decibels, which is not normal hearing.  The threshold for normal hearing is from 0 to 20 decibels.  Higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

VA treatment records reflect that in February 2011 a VA doctor specializing in the ear, nose, and throat stated that the Veteran had significant military noise exposure that definitely contributed to his hearing loss.

In a November 2013 statement, Dr. KE, M.D., a specialist in the ear, nose, and throat, opined that the hearing loss was longstanding in nature and that it was most likely related to the significant in-service noise exposure.  The opinion does not address or discuss the Veteran's in-service audiometric findings and it appears to be based on the Veteran's reported history of his current hearing loss disability and service/post-service history of noise exposure.

Given that the November 2010 examiner's opinion relies in substantial part on a finding that there was no evidence of "significant" threshold shifts during service and that it is unclear whether +20 and +15 decibel threshold shifts are "significant," the Board remanded the claim for an additional audiological opinion as to the likely etiology of the Veteran's current bilateral hearing loss disability.  

The April 2016 VA examiner opined that the bilateral hearing loss was not at least as likely as not (50 percent or greater) probability caused by or a result of an event in military service.  The examiner stated that there was not a permanent positive threshold shift (worse than reference threshold) greater than normal measure variability at any frequency between 500 and 6000 Hertz in either ear.  The examiner noted that the Veteran's military occupational specialty has a moderate probability of noise exposure and that he served in combat in Vietnam.  The examiner added that the hearing in both ears was within normal limits at the time of induction and separation with no significant threshold shift noted.  The examiner concluded that there is no evidence of noise injury based upon objective evidence (audiograms) in the service treatment records.  The examiner added that there was no record of complaint or treatment of hearing loss in any service record.  

The April 2016 examiner noted that the Institute of Medicine reported that based on the current understanding of auditory physiology hearing loss from noise injuries occurs immediately following exposure.  The examiner added that the Institute of Medicine stated that there is insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  

Like the previous VA examiner, there is no indication that the April 2016 VA examiner converted audiometric findings obtained during the December 1964 pre-induction examination from ASA to ISO (ANSI) units.  Moreover, the April 2016 VA examiner also described the hearing in both ears as being normal on separation.  The Board again notes that the puretone threshold at 3000 Hertz in the right ear was 25 decibels, which is not normal hearing.  

In light of the conflicting medical opinions and the inadequacies of the VA medical opinions, the evidence is in equipoise as to whether bilateral hearing loss is related to in-service noise exposure.  Thus, service connection is in order.  38 U.S.C.A. §§ 1110, 5107.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

In its January 2015 remand, the Board directed the AOJ to obtain all outstanding pertinent records.  A December 2015 statement from the Nassau Vet Center reflects that the Veteran has been treated at that facility since August 2015.  In a February 2016 letter, the AOJ asked the Veteran to authorize the release of private treatment records but not Vet Center records.  Therefore, the AOJ did not comply with the directives of the January 2015 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

At the April 2016 VA examination, the Veteran reported that he was being  treated at the Hicksville Vet Center.  Therefore, the AOJ should obtain all records from these two Vet Centers.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his PTSD, to include all Vet Centers, and obtain any identified records.  With the proper authorization, the AOJ should obtain to obtain all records from the Nassau and Hicksville Vet Centers as well as any other identified Vet Center.  Regardless of the Veteran's response, obtain all records from the Northport VA Medical Center from April 2017 to the present.

2.  Thereafter, the RO must undertake any additional necessary development and readjudicate the issue on appeal with consideration of all evidence of record.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


